                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 PRISCILLA FLAWN-CHOPP,                             §
      Plaintiff                                     §
                                                    §
 v.                                                 §      Case No. A-19-CV-00210-RP
                                                    §
 HEINRICHS SILVER HILL                              §
 ENTERPRISES, LTD., HEINRICHS                       §
 SILVER HILL, LLC, SANDRA                           §
 HEINRICHS, HADLEY HEINRICHS,                       §
      Defendants


                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE ROBERT PITMAN
    UNITED STATES DISTRICT JUDGE

      Before this Court are Defendants Heinrichs Silver Hill Enterprises, Ltd., Heinrichs Silver Hill,

LLC, Sandra Heinrichs, and Hadley Heinrichs’ (collectively, “Defendants”) Motion to Dismiss

FLSA Cause of Action (the “Motion”), filed May 6, 2019 (Dkt. No. 6); Plaintiff Priscilla Flawn-

Chopp’s Response (Dkt. No. 7); and Defendants’ Reply (Dkt. No. 8). On August 7, 2019, the

District Court referred the Motion and all related filings to the undersigned Magistrate Judge for

Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure

72, and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas (“Local Rules”).
                                            I.    Background

    Silver Hill1 owns and operates a dressage horse sale and breeding facility in Austin, Texas.

Complaint at ¶ 8, Dkt. No. 1. Sandra Heinrichs and her son, Hadley Heinrichs, own and operate

the stable. See id. at ¶¶ 5, 10. Plaintiff Priscilla Flawn-Chopp (“Ms. Chopp”) began working for

Silver Hill as a part-time employee on May 1, 2017. Id. at ¶ 9. From August 1, 2017 until August

30, 2018, Ms. Chopp worked for the stable full-time. Id. at ¶¶ 10, 14.

    Ms. Chopp alleges that she consistently worked an 84-hour workweek but was never paid

overtime, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207, 215(a)(2). She

seeks to recover unpaid wages of at least $88,009.68. Ms. Chopp also asserts breach of contract

and quantum meruit claims based on Defendants’ alleged failure to reimburse her for mileage, for

which she claims to be owed more than $32,000.2 See Complaint at ¶¶ 23-30.

    In their Motion, Defendants seek to dismiss only the FLSA claim. They contend that

Ms. Chopp has failed to plead facts sufficient to create an inference that either Silver Hill or

Ms. Chopp herself engaged in interstate commerce, and therefore the FLSA does not apply. See

Motion at 1, Dkt. No. 6.

                                      II.        Legal Standards

A. Motion To Dismiss under Rule 12(b)(6)

    Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In deciding a Rule

12(b)(6) motion to dismiss for failure to state a claim, “[t]he court accepts all well-pleaded facts



1
 Plaintiff alleges that Heinrichs Silver Hill Enterprises, Ltd. is a limited partnership for which Henrichs
Silver Hill LLC operates as a general partner. Complaint at ¶ 8 n.1, Dkt. No. 1. Plaintiff refers to both
entities collectively as “Silver Hill,” and the undersigned does the same.
2
 The amount of mileage owed is given as both $32,631.93 and $32,691.33. Complaint at ¶¶ 26, 28, Dkt.
No. 1.

                                                      2
as true, viewing them in the light most favorable to the [nonmovant].” In re Katrina Canal

Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks omitted). While a

complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations in order

to avoid dismissal, the plaintiff’s factual allegations “must be enough to raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Supreme

Court has explained that a court need not accept as true conclusory allegations or allegations stating

a legal conclusion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must contain

sufficient factual matter “to state a claim to relief that is plausible on its face.” Id. (quoting

Twombly, 550 U.S. at 570). “A claim has facial plausibility when the [nonmovant] pleads factual

content that allows the court to draw the reasonable inference that the [movant] is liable for the

misconduct alleged.” Id.

    When considering a motion to dismiss for failure to state a claim, courts do not look beyond

the face of the pleadings or refer to extrinsic evidence. See Spivey v. Robertson, 197 F.3d 772, 774

(5th Cir. 1999). Rather, the court’s review is limited to the complaint, any documents attached to

the complaint, and any documents attached to the motion to dismiss that are central to the claim

and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d

383, 387 (5th Cir. 2010).

B. Fair Labor Standards Act

    The FLSA requires overtime pay when “a workweek [is] longer than forty hours.” 29 U.S.C.

§ 207(a)(1). If an employer violates the overtime compensation requirement, it is “liable to the

employee or employees affected in the amount of their unpaid minimum wages, or their unpaid

overtime compensation, as the case may be, and in an additional equal amount as liquidated

damages.” Id. § 216(b).



                                                   3
   A plaintiff must prove four elements to make her prima facie case: (1) that there existed an

employer-employee relationship during the unpaid overtime periods claimed; (2) that the

employee engaged in activities within the coverage of the FLSA; (3) that the employer violated

the FLSA’s overtime wage requirements; and (4) the amount of overtime compensation due.

Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379 (5th Cir. 2019) (quoting Johnson

v. Heckmann Water Res. (CVR), Inc., 758 F.3d 627, 630 (5th Cir. 2014) (citations omitted)). Each

element must be proven by a preponderance of the evidence. Id. If “the employee establishes a

prima facie case, the burden then shifts to the employer to come forward with evidence of the

precise amount of work performed or with evidence to negative the reasonableness of the inference

to be drawn from the employee’s evidence.” Id. (internal quotations and citation omitted).

   It is the plaintiff’s burden to prove that the FLSA applies to her. Sobrinio v. Med. Ctr. Visitor’s

Lodge Inc., 474 F.3d 828, 829 (5th Cir. 2007). In their Motion, Defendants challenge whether

Ms. Chopp has stated a claim that she engaged in activities within the coverage of the FLSA – the

second prong of her prima facie case – by pleading facts sufficient to create an inference that either

Silver Hill or Ms. Chopp herself engaged in interstate commerce.

   In order to succeed on a claim for overtime pay under the FLSA, a plaintiff must show either

individual or enterprise coverage; that is, that either she was (1) engaged in interstate commerce;

(2) engaged in the production of goods for interstate commerce; or (3) employed by an enterprise

engaged in interstate commerce or the production of goods for commerce. Barney v. Hill Ctry.

Shooting Sports Ctr., Inc., 2012 WL 13029376, at *2 (W.D. Tex. 2012) (citing 29 U.S.C.

§ 207(a)(1)); see also Martin v. Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992) (stating that either

individual or enterprise coverage is sufficient to invoke FLSA protection).




                                                  4
   Here, Ms. Chopp relies on individual rather than enterprise coverage. To determine whether

activities bring an employee into being personally engaged in interstate commerce, courts apply a

practical test: “‘whether the work is so directly and vitally related to the functioning of an

instrumentality or facility of interstate commerce as to be, in practical effect, a part of it, rather

than isolated local activity.’” Sobrinio, 474 F.3d at 829 (quoting Mitchell v. H.B. Zachry Co., 362

U.S. 310, 324 (1960)). There is no de minimis requirement. “Work that is purely local in nature

does not meet the FLSA’s requirements, but ‘any regular contact with commerce, no matter how

small, will result in coverage.’” Williams v. Henagan, 595 F.3d 610, 621 (5th Cir. 2010) (quoting

Sobrinio, 474 F.3d at 829).

   An employee is considered to be engaged in the production of goods for commerce if “‘such

employee was employed in producing, manufacturing, mining, handling, transporting, or in any

other manner working on such goods, or in any closely related process or occupation directly

essential to the production thereof, in any State.’” Alvarez v. Amb-Trans Inc., 2012 WL 4103876,

at *2 (W.D. Tex. Sept. 17, 2012) (quoting 29 U.S.C. § 203(j)). “Employees are engaged ‘in the

production of goods for commerce’ if they are involved with any ‘incidental operation preparatory

to putting goods into the stream of commerce.’” Flores v. Act Event Servs., Inc., 55 F. Supp. 3d

928, 935 (N.D. Tex. 2014) (quoting W. Union Tel. Co. v. Lenroot, 323 U.S. 490, 503 (1945)).

                                        III.    Analysis

   Ms. Chopp’s FLSA claim addresses interstate commerce as follows:

               Defendants are subject to FLSA coverage because they held out
               their horses to be sold on a national, and even, international market.
               One of Chopp’s primary job duties was to prepare the horses for
               sale, and seek out potential buyers from across the country. Silver
               Hill routinely sells horses out of state. Prior to her termination,
               Chopp even facilitated and arranged for a teenage girl from Chicago
               to visit Silver Hill and try out a specific horse on three separate
               occasions between August 2017 and July 2018; made arrangements
               for a young man from Florida to try out a specific horse at Silver
                                                  5
               Hill; and completed all arrangements to attend a horse show in
               Kentucky. Further, Chopp actively sought sponsorship
               opportunities from out-of-state companies, and arranged travel for
               out-of-state horse shows. In the context of her employment, Chopp
               was clearly engaged in the production of goods for commerce, as
               contemplated by the FLSA.

Complaint at ¶ 18, Dkt. No. 1.

   Accepting all well-pleaded facts as true, as we must at this stage of the proceeding, we find

that Ms. Chopp has pled sufficient facts to at least raise a reasonable inference that she qualifies

for individual coverage under the FLSA. Specifically, Ms. Chopp’s allegations that she was

“engaged in the production of goods for commerce” by preparing certain of Silver Hill’s horses

for sale and seeking out buyers from across the country constitutes regular contact with commerce.

   Defendant argues that Ms. Chopp “never successfully sold or brokered a sale of any horse for

the Defendant at all – not in state or out of state.” Motion at 8, Dkt. No. 6. Even if Ms. Chopp did

not complete the sale of a horse during her 16-month employment, that is not inconsistent with her

allegation that her primary job “was to prepare the horses for sale, and seek out potential buyers

from across the country” – that is, to produce goods for commerce. Therefore, she has stated a

claim on which relief can be granted.

                                   IV.    Recommendation

   The undersigned RECOMMENDS that the District Court DENY Defendants’ Motion to

Dismiss (Dkt. No. 6). IT IS FURTHER ORDERED that this case be removed from the

Magistrate Court’s docket and returned to the docket of the Honorable Robert Pitman.

                                         V.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.


                                                 6
United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

SIGNED on September 27, 2019.



                                         SUSAN HIGHTOWER
                                         UNITED STATES MAGISTRATE JUDGE




                                               7
